DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Blackburn on 5/26/2021.
The application has been amended as follows: 

1.	(Currently Amended)	A data transmission method implemented by a first terminal, wherein the data transmission method comprises:
sending an unlocking request to a server corresponding to a target bicycle, wherein the unlocking request carries an identity of the target bicycle and an identity of the first terminal;
receiving, from [[a]] the server, a first notification message that notifies the first terminal that [[a]] the target bicycle is in an unlocked state; and
automatically sending a mode setting instruction to a wearable device wearable device to start a program for collecting data of a user of the first terminal during use of the target bicycle and is different than the first notification message.

the identity of the target bicycle.





3. (Previously Presented) The data transmission method of claim 2, wherein before sending the unlocking request, the data transmission method further comprises: determining, based on the identity of the target bicycle, an identity of an application corresponding to the target bicycle; and launching, according to the identity of the application, the application corresponding to the target bicycle.

4. (Previously Presented) The data transmission method of claim 2, wherein before sending the unlocking request, the data transmission method further comprises determining, based on the identity of the target bicycle, a target service interface used to communicate with the server corresponding to the target bicycle, wherein sending the unlocking request comprises sending the unlocking request to the server corresponding to the target bicycle through the target service interface, and wherein receiving the first notification message comprises receiving the first notification message from the server corresponding to the target bicycle through the target service interface.

5. (Previously Presented) The data transmission method of claim 2, wherein automatically obtaining the identity of the target bicycle comprises performing near field communication (NFC) with 

6.	(Currently Amended)	The data transmission method of claim 1, wherein after sending the mode setting instruction to the wearable device
receiving, from the server, a locked state notification message that notifies the first terminal that the target bicycle is locked; and
automatically sending a third notification message to the wearable device in response to receiving the locked state notification message from the server, wherein the third notification message notifies the wearable device that riding ends.

7.	(Currently Amended)	A system, comprising:
a first terminal configured to:
send an unlocking request to a server corresponding to a target bicycle, wherein the unlocking request carries an identity of the target bicycle and an identity of the first terminal;
receive, from [[a]] the server, a first notification message that notifies the first terminal that [[a]] the target bicycle is in an unlocked state; and 
automatically send a mode setting instruction to a wearable device in response to receiving the first notification message from the server, wherein the mode setting instruction instructs the wearable device to start a program for collecting data of a user of the first terminal during use of the target bicycle and is different than the first notification message; and
wearable device communicatively coupled to the first terminal and configured to:
receive the mode setting instruction from the first terminal; and
start the program 

8.	(Currently Amended)	The system of claim 7, wherein after starting the program wearable device is further configured to: 
obtain the data; and
load a display interface 

9.	(Currently Amended)	The system of claim 7, wherein after starting the program, the wearable device is further configured to:
receive a second notification message from the first terminal, wherein the second notification message notifies the second terminal that riding ends; and
exit [[the]] a riding mode according to the second notification message.

10-18 (canceled)

19.	(Currently Amended)	A first terminal, comprising: 
a transceiver;
a processor coupled to the transceiver; and
memory coupled to the processor and configured to store a computer executable code that, when executed by the processor, causes the first terminal to be configured to: 
send, using the transceiver, an unlocking request to a server corresponding to a target bicycle, wherein the unlocking request carries an identity of the target bicycle and an identity of the first terminal;
receive, using the transceiver and from a server, a first notification message that notifies the first terminal that a target bicycle is in an unlocked state; and 
automatically send, using the transceiver, a mode setting instruction to a wearable device in response to receiving the first notification message from the wearable device to start a program for collecting data of a user of the first terminal during use of the target bicycle and is different than the first notification message.

20.	(Currently Amended)	 The first terminal of claim 19, wherein the computer executable code further causes the first terminal to be configured to[[:]] automatically obtain [[an]] the identity of the target bicycle.



21. (Previously Presented) The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to: determine, based on the identity of the target bicycle, an identity of an application corresponding to the target bicycle; and launch, according to the identity of the application, the application corresponding to the target bicycle.

22. (Previously Presented) The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to: determine, based on the identity of the target bicycle, a target service interface used to communicate with the server corresponding to the target bicycle; send, using the transceiver, the unlocking request to the server corresponding to the target bicycle through the target service interface; and receive, using the transceiver through the target service interface, the first notification message from the server corresponding to the target bicycle.

23. (Currently Amended) The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to perform near field communication (NFC) with the target bicycle to automatically obtain the identity of the target bicycle when a distance between the first terminal and the target bicycle is less than or equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and is specified in an NFC protocol.

24.	(Currently Amended)	 The first terminal of claim 19, wherein the computer executable code further causes the first terminal to be configured to:
receive, using the transceiver, a second notification message that notifies the first terminal that the target bicycle is in a non-riding state; and
send, using the transceiver, a third notification message to the wearable device according to the second notification message, wherein the third notification message notifies the wearable device that riding ends.

25-32 (canceled)

33. (Previously Presented) The data transmission method of claim 2, wherein automatically obtaining the identity of the target bicycle comprises performing near field communication (NFC) with the target bicycle to automatically obtain the identity of the target bicycle when a distance between the first terminal and the target bicycle is equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and is specified in an NFC protocol.

34. (Currently Amended) The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to perform near field communication (NFC) with the target bicycle to automatically obtain the identity of the target bicycle when a distance between the first terminal and the target bicycle is equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and specified in an NFC protocol.

35. (Previously Presented) The first terminal of claim 19, wherein the first terminal is a personal electronic communications device.

36.	(Canceled)

37.	(Currently Amended)	 The first terminal of claim 19, wherein the data is physiological data of [[a]] the user.

Allowable Subject Matter
Claim 1-9, 19-24, 33-35, 37 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed amendments as further modified in the amendment on 5/26/2021. Specifically, the prior art fails to teach " sending an unlocking request to a server”, and “automatically sending a mode setting instruction to a wearable device wearable device to start a program for collecting data of a user of the first terminal during use of the target bicycle” as in the amended claims in combination with the other elements of the claimed invention.
Song (US 20150074004 A1) teaches ¶0108-110, Figure 7, server 40 sends confirmation indication that target bicycle is available, to a user that then unlocks a bicycle. See also Leiber US 20190193678 A1 wherein user ¶0081-93 acquires a seed for a key from a server and uses this to generate a code to unlock a bicycle. These references fail to teach a corresponding step “automatically sending a mode setting instruction to a wearable device wearable device to start a program for collecting data of a user of the first terminal during use of the target bicycle” as claimed.
Examiner cites Shin US 20150143357 A1 wherein ¶0228-233, a terminal may receive e.g. firmware information from a server and updates a wearable device, the wearable device may be related to a bicycle ¶0114. Miyasaka et al. US 20180117414 A1 teaches ¶0174 a terminal receiving a program from a server i.e. first notification and may update an external device later on if a bike riding segment has begun ¶0143-144. These fail to teach “receiving, from [[a]] the server, a first notification message that notifies the first terminal that [[a]] the target bicycle is in an available unlocked state; and
automatically sending a mode setting instruction to a wearable device second terminal in response to receiving the first notification message, wherein the mode setting instruction instructs the second terminal wearable device to enter a riding mode start a program for collecting data of a user of the first terminal during use of the target bicycle” as claimed. Thus there are clear differences in the exchange .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.